


Exhibit 10(t)(i)

 

CBS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

PART B - AMENDMENT AND RESTATEMENT AS OF JANUARY 1, 2012

 

1.                                    Purpose.  The purpose of this Supplemental
Executive Retirement Plan (the “Plan”) is to provide for the payment of certain
pension and pension-related benefits to certain key employees of CBS Corporation
(the “Company”) and its subsidiaries so that the total pension and
pension-related benefits of such employees can be determined without regard to
certain benefit limitations imposed on the Qualified Plan by Code Sections
401(a)(17) and 415, the Employee Retirement Income Security Act of 1974, and
related legislation.

 

2.                                    Amendment and Restatement and
Grandfathered Status of Benefits Accrued Prior to January 1, 2005.

 

A.                                Plan History and Adoption of Part B of the
Plan.  The Plan was amended and restated, effective as of January 1, 2009, by
the adoption of Part B of the Plan in order to comply with the documentation
requirements of Code Section 409A.  The provisions of Part B apply to any
portion of a Participant’s benefit that is considered to have been Deferred on
or after January 1, 2005.  Part B of the Plan is intended to meet all of the
requirements of Code Section 409A, so that Participants will be eligible to
defer the receipt of, and the liability for the federal income tax with respect
to, certain items of compensation from one year to a later year in accordance
with the provisions of applicable law and the provisions of the Plan. With
respect to the period commencing January 1, 2005 and ending December 31, 2008
and with respect to the portion of a Participant’s benefit that is considered to
have been Deferred during the 2005, 2006, 2007 or 2008 calendar year, the Plan
was administered in accordance with a reasonable, good faith interpretation of
Code Section 409A, Treasury Regulations, Notices and other guidance issued
thereunder, and such interpretation shall govern the rights of a Participant
with respect to that period of time.

 

B.                                 Grandfathered Status of Benefits Deferred
Prior to January 1, 2005.  Part A of the Plan, consisting of the original Plan
and the amendments made prior to October 3, 2004, continues to apply to a
Participant’s benefit or any portion thereof that is considered to have been
Deferred under the Plan prior to January 1, 2005 (the “Section 409A
Grandfathered Benefit”), in accordance with the terms of those documents in
effect from time to time prior to October 3, 2004.  The Section 409A
Grandfathered Benefit shall continue to be governed by the law applicable to
nonqualified deferred compensation prior to the codification of Code
Section 409A.

 

C.                                 2012 Amendment and Restatement.  This
amendment and restatement of Part B of the Plan is effective as of January 1,
2012.  The

 

--------------------------------------------------------------------------------


 

provisions of this amended and restated Part B continue to apply to any portion
of a Participant’s benefit that is considered to have been Deferred on or after
January 1, 2005.

 

3.                                    Definitions.  Unless the context clearly
indicates otherwise, the following terms when used in this Plan with initial
capital letters shall have the following meanings:

 

A.                                The term “Actuarial Equivalent” or
“Actuarially Equivalent” means, with respect to a Plan Benefit, or any portion
thereof, an amount of equivalent value determined on such actuarial basis as the
Committee, in its sole discretion, shall determine is reasonable and appropriate
and which shall be applied by the Committee in a uniform and consistent manner;
provided, however, that the Committee shall apply such factors and assumptions
as are necessary to ensure that the Optional Forms described in Section 6.C are
actuarially equivalent life annuities for purposes of Code Section 409A and
Treas. Reg. § 1.409A-2(b)(2)(ii) (or any successor provision).

 

B.                                 The term “Aggregate Benefit” has the meaning
provided in Section 6.D.

 

C.                                 The term “Beneficiary” means the beneficiary
designated under this Part B of the Plan to receive benefits upon the death of
the Participant.  A Participant’s Beneficiary will be determined pursuant to the
terms of the Qualified Plan as in effect at the time of his or her death, unless
the Committee authorizes specific beneficiary designations for the Participant’s
Post-2004 Plan Benefit and the Participant makes such a designation prior to his
or her death.

 

D.                                The term “Benefit Commencement Date” means the
later of (i) the first day of the month immediately following the Participant’s
Separation from Service and (ii) the first day of the month coincident with or
next following the Participant’s attainment of age 55, except as set forth in
Section 6.A(ii) and subject to any Transition Election or Subsequent Payment
Election made by the Participant.

 

E.                                  The term “Cash Balance Plan” means the CBS
Cash Balance Plan Document component of the CCPP.

 

F.                                   The term “CBS Pension Plan” means the CBS
Pension Plan Document component of the CCPP.

 

G.                                The term “CBS Retirement Plan” means the CBS
Retirement Plan Document component of the CCPP.

 

H.                                The term “CCPP” means the CBS Combined Pension
Plan, as amended from time to time.

 

- 2 -

--------------------------------------------------------------------------------


 

I.                                      The term “Code” means the Internal
Revenue Code of 1986, as amended.

 

J.                                      The term “Committee” means the CBS
Retirement Committee or any successor thereto.

 

K.                                The term “Company” has the meaning provided in
Section 1.

 

L.                                  The term “Continuous Employment Period” has
the meaning provided in the CBS Pension Plan.

 

M.                              The term “Deferred” means that an amount is
considered to be deferred within the meaning of Treas. Regs. §§
1.409A-6(a)(2) and 1.409A-6(a)(3).

 

N.                                The term “Employee” means an employee of the
Employer.

 

O.                                The term “Employer” means the Company and its
subsidiaries and affiliates that participate in the Plan.

 

P.                                   The term “Highly Compensated Employee” has
the meaning provided in the CBS Pension Plan.

 

Q.                                The term Joint and Survivor Annuity means one
of the Optional Forms of payment defined in Section 6.C.(iv) thru
Section 6.C.(vi).

 

R.                                 The term “Life Annuity” means the Optional
Form described in Section 6.C.(i).

 

S.                                   The term “Normal Retirement Date” has the
meaning given such term under the Qualified Plan.

 

T.                                   The term “Optional Forms” has the meaning
provided in Section 6.C.

 

U.                                The term “Other Death Benefit” has the meaning
provided in Section 6.F.

 

V.                                The term “Participant” has the meaning
provided in Section 4.A.

 

W.                             The term “Plan” means the CBS Supplemental
Executive Retirement Plan, as in effect from time to time. Part A of the Plan,
which is attached hereto and made a part hereof, shall apply to any portion of a
Participant’s Plan Benefit that was Deferred prior to January 1, 2005.  Part B
of

 

- 3 -

--------------------------------------------------------------------------------


 

the Plan is set forth herein and shall apply to any portion of a Participant’s
Plan Benefit that is Deferred on or after January 1, 2005.

 

X.                                The term “Plan Benefit” has the meaning
provided in Section 5.A.

 

Y.                                The term “Post-2004 Plan Benefit” means any
portion of a Participant’s Plan Benefit that was Deferred after December 31,
2004.

 

Z.                                  The term “Pre-Retirement Death Benefit”
means the benefit described in Section 6.F(i).

 

AA.                    The term “Qualified Plan” means the CBS Pension Plan or
the Cash Balance Plan, as applicable.

 

BB.                      The term “Section 409A Grandfathered Benefit” has the
meaning provided in Section 2.B.

 

CC.                      The term “Separation from Service” means the condition
that exists when an Employee who is a Participant in the Plan and the Employer
reasonably anticipate that no further services will be performed after a certain
date or that the level of bona fide services that the Employee will perform
after such date (whether as an Employee or an independent contractor) would
permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an Employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
Employer if the Employee has been providing services to the Employer for less
than 36 months). For purposes of this Section 3.CC, for periods during which an
Employee is on a paid bona fide leave of absence and has not otherwise
experienced a Separation from Service, the Employee is treated as providing bona
fide services at the level equal to the level of services that the Employee
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which an Employee is on an
unpaid bona fide leave of absence and has not otherwise experienced a Separation
from Service are disregarded for purposes of this Section 3.CC (including for
purposes of determining the applicable 36-month (or shorter) period). For
purposes of this Section 3.CC, the Employer shall be considered to include all
members of the controlled group of corporations which includes CBS; provided,
however, that in applying Code Section 414(b), the phrase “at least 50 percent”
shall be substituted for “at least 80 percent”; and in applying Code
Section 414(c), the phrase “at least 50 percent” shall be used instead of the
phrase “at least 80 percent.” Separation from Service shall be determined on the
basis of the modifications described in Treas. Reg. § 1.409A-l(h)(3) (or any
successor regulation) as defined in Code Section 409A and the regulations or
other guidance issued thereunder.

 

DD.                    The term “Subsequent Payment Election” has the meaning
provided in Section 6.B.

 

- 4 -

--------------------------------------------------------------------------------


 

EE.                        The term “Transition Election” means a Participant’s
election made on or before December 31, 2008 in accordance with IRS Notice
2007-86 and other applicable guidance under Code Section 409A to designate the
time at which the Participant’s Post-2004 Plan Benefit will commence.

 

4.                                                            Eligibility.

 

A.                                Employees who are eligible to participate in
the Plan (“Participants”) are those Employees (i) who are participants in the
Qualified Plan, (ii) whose benefit under the Qualified Plan is limited by reason
of the limitation on benefits or compensation which may be taken into account
under Code Section 401(a)(17) or 415, or under any successor provisions, and
(iii) who are designated by the Committee as Employees eligible to participate
in the Plan.

 

B.                                 Effective April 1, 1999, notwithstanding any
other provision of the Plan to the contrary, no person who is hired or rehired
after March 31, 1999 shall thereafter participate in or accrue any benefit under
the Plan.

 

C.                                 Notwithstanding the foregoing:

 

(i)                                  A Participant in this Plan who commences
participation in the CBS Retirement Plan on August 15, 2010, shall cease to
accrue benefits under this Plan after August 14, 2010.

 

(ii)                              A Participant in this Plan who commences
participation in the CBS Retirement Plan on January 1, 2011, shall cease to
accrue benefits under this Plan after December 31, 2010.

 

D.                                In no event shall an Employee who is not
entitled to benefits under the Qualified Plan be eligible for a benefit under
the Plan.

 

5.                                    Computation of Benefit.

 

A.                                The benefit payable to a Participant under the
Plan (the “Plan Benefit”) shall be equal to the excess, if any, of:

 

(i)                                  the benefit which would have been paid to
such Participant under the Qualified Plan determined as if the provisions of the
Qualified Plan were administered without regard to the limitations required by
Code Sections 401(a)(17) and 415, and subject to Section 5.A.(iii);

 

over

 

(ii)                              the benefit which is payable to such
Participant under the Qualified Plan;

 

- 5 -

--------------------------------------------------------------------------------


 

provided, however, that for Participants in the CBS Pension Plan only, such
Participant’s status as a Highly Compensated Employee during any calendar year
after December 31, 2000 shall be disregarded for purposes of determining the
amounts under clauses (i) and (ii) above.

 

(iii)                          In no event shall a Participant’s annual
compensation in excess of $550,000 be taken into account for the purpose of
determining the amount of any benefit under the Plan; provided, however, that
this Section 5.A.(iii) shall not apply to compensation earned in any calendar
year ending prior to January 1, 1999.

 

B.                                 The Plan Benefit of any Employee transferred
during the period January 1, 2006 through June 30, 2010 who is retroactively
deemed eligible to participate in this Plan shall be determined considering any
retroactive service credited under the Qualified Plan for the period beginning
on the date of the initial transfer through June 30, 2010 and shall be
calculated thereafter as provided under the Plan.

 

C.                                 For purposes of clarity, a Participant’s
Section 409A Grandfathered Benefit shall be paid to the Participant at the same
time and in the same form as the Participant’s benefit under the Qualified Plan
is paid. The Participant’s Post-2004 Plan Benefit will be calculated as follows:

 

(i)                                  If the Participant’s Post-2004 Plan Benefit
is payable at the same time as the Participant’s Section 409A Grandfathered
Benefit, the Participant’s total Plan Benefit shall be determined as provided in
Sections 5.A and 5.B above. The Participant’s Post-2004 Plan Benefit shall be
equal to the Participant’s total Plan Benefit, less the Participant’s
Section 409A Grandfathered Benefit (but not less than zero).

 

(ii)                              If the Participant’s Post-2004 Plan Benefit is
not paid at the same time as the Participant’s Section 409A Grandfathered
Benefit, the amount payable to the Participant as his or her Post-2004 Plan
Benefit pursuant to this Part B of the Plan shall be equal to the Participant’s
total Plan Benefit determined as provided in Sections 5.A and 5.B above, less
the Participant’s Section 409A Grandfathered Benefit (but not less than zero),
subject to the following additional criteria:  both the Participant’s total Plan
Benefit and Section 409A Grandfathered Benefit shall be determined as of the
Benefit Commencement Date of the Participant’s Post-2004 Plan Benefit,
regardless of the actual commencement date of the Participant’s said benefits.

 

- 6 -

--------------------------------------------------------------------------------


 

6.                                    Payment of Plan Benefit.

 

A.                                Time of Payment.

 

(i)                                  General.  Subject to Subsections B, E and F
of this Section 6, and except as provided in a Participant’s Transition
Election, the Post-2004 Plan Benefit payable to a Participant shall commence as
of the Participant’s Benefit Commencement Date, provided that the first payment
may be made up to 90 days after the Benefit Commencement Date.  If the first
payment is made after the Participant’s Benefit Commencement Date, such first
payment shall include any monthly payments that were due prior to such first
payment.  Except as provided in Subsection B of this Section 6 or a
Participant’s Transition Election, a Participant shall not have the right to
designate the taxable year of any payment.

 

(ii)                              Special Rule for Separations Prior to
January 1, 2009.  Subject to Subsections B, E and F of this Section 6, and
except as provided in a Participant’s Transition Election, if a Participant who
experienced a Separation from Service prior to January 1, 2009, has not reached
age 55 prior to January 1, 2009 and has not commenced the payment of his or her
Plan Benefit prior to January 1, 2009, the Benefit Commencement Date of his or
her Post-2004 Plan Benefit shall be the first day of the month coincident with
or next following his or her 55th birthday, and the first payment shall be made
within 90 days of his or her Benefit Commencement Date. Subject to Subsections
B, E and F of this Section 6, and except as provided in a Participant’s
Transition Election, if a Participant who experienced a Separation from Service
prior to January 1, 2009, has not commenced the payment of his or her Plan
Benefit prior to January 1, 2009, but has reached age 55 prior to January 1,
2009, the Benefit Commencement Date of his or her Post-2004 Plan Benefit shall
be July 1, 2010 and the first payment shall be made within 90 days of his or her
Benefit Commencement Date.  If the first payment under this Section 6.A.(ii) is
made after the Participant’s Benefit Commencement Date, such first payment shall
include any monthly payments that were due prior to such first payment.  Except
as provided in Subsection B of this Section 6 or a Participant’s Transition
Election, a Participant shall not have the right to designate the taxable year
of any payment.

 

B.                                 Subsequent Payment Election.  A Participant
may elect, on a written form (a “Subsequent Payment Election”) acceptable to the
Committee, to change the time that Post-2004 Plan Benefit payments are to
commence pursuant to Subsection A of this Section 6.  Any such election shall
comply with the requirements of Treas. Reg. § 1.409A-2(b).  Any Subsequent
Payment Elections that satisfy the preceding requirements shall be irrevocable
when made but may be superseded by one (but not more than one) Subsequent
Payment Election that satisfies the requirements set forth above.

 

C.                                 Form of Payment.  The normal form of payment
for a Participant’s Post-2004 Plan Benefit will be a Life Annuity (as described
below), if the

 

- 7 -

--------------------------------------------------------------------------------


 

Participant is single, or a Joint and 50% Survivor Annuity (as described below),
if the Participant is married (with the Participant’s spouse deemed to be the
joint annuitant).  In lieu of receiving the Post-2004 Plan Benefit in the normal
form of payment, a Participant may elect, on a written form acceptable to the
Committee and in accordance with procedures established by the Committee, to
receive his or her Post-2004 Plan Benefit in any one of the following forms of
payment (the “Optional Forms”), each of which are Actuarially Equivalent to the
normal form of payment:

 

(i)                                  Life Annuity - a monthly benefit is paid to
the Participant during his or her lifetime with no payment made after the
Participant’s death.

 

(ii)                              10-Year Certain Annuity - a reduced monthly
benefit is paid to the Participant during his or her lifetime. If the
Participant dies within the first 10 years of payment, the reduced benefit will
continue to the Participant’s Beneficiary for the remainder of the 10-year term.

 

(iii)                          15-Year Certain Annuity - a reduced monthly
benefit is paid to the Participant during his or her lifetime. If the
Participant dies within the first 15 years of payment, the reduced benefit will
continue to the Participant’s Beneficiary for the remainder of the 15-year term.

 

(iv)                          Joint and 50% Survivor Annuity - a reduced monthly
benefit is paid to the Participant during his or her lifetime. Following the
Participant’s death, a joint annuitant selected by the Participant will receive
monthly benefits equal to 50% of the monthly benefit that was payable to the
Participant for the remainder of the joint annuitant’s lifetime.

 

(v)                              Joint and 75% Survivor Annuity - a reduced
monthly benefit is paid to the Participant during his or her lifetime. Following
the Participant’s death, a joint annuitant selected by the Participant will
receive monthly benefits equal to 75% of the monthly benefit that was payable to
the Participant for the remainder of the joint annuitant’s lifetime.

 

(vi)                          Joint and 100% Survivor Annuity - a reduced
monthly benefit is paid to the Participant during his or her lifetime. Following
the Participant’s death, a joint annuitant selected by the Participant will
receive monthly benefits equal to 100% of the monthly benefit that was payable
to the Participant for the remainder of the joint annuitant’s lifetime.

 

- 8 -

--------------------------------------------------------------------------------


 

If a Participant elects an Optional Form that provides for payments to a joint
annuitant or Beneficiary, such joint annuitant or Beneficiary shall be
designated at the time the Participant elects such Optional Form.

 

D.                                Small Payment Cash-Out.  Notwithstanding any
provision of the Plan to the contrary, if on a Participant’s Benefit
Commencement Date, the Actuarially Equivalent lump sum present value of the
Participant’s Post-2004 Plan Benefit and the Participant’s post-2004 benefits
under any other plans with respect to which deferrals of compensation are
treated as having been Deferred under a single nonqualified deferred
compensation plan with the Plan under Treas. Reg. § 1.409A-l(c)(2) (the
“Aggregate Benefit”) is less than $10,000, the Participant’s entire Aggregate
Benefit will be paid in such lump sum on the date the Participant’s Post-2004
Plan Benefit was otherwise scheduled to commence.

 

E.                                  Delayed Payments for Specified Employees. 
Notwithstanding any provision of this Plan to the contrary, if a Participant is
a “specified employee,” determined pursuant to procedures adopted by the Company
in compliance with Code Section 409A, on the date the Participant incurs a
Separation from Service and if any portion of the payments or benefits to be
received by the Participant upon Separation from Service would constitute a
“deferral of compensation” subject to Code Section 409A, then to the extent
necessary to comply with Code Section 409A, amounts that would otherwise be
payable pursuant to Part B of this Plan during the six-month period immediately
following the Participant’s Separation from Service will instead be paid on the
earlier of (i) the first business day of the seventh calendar month after the
date of the Participant’s Separation from Service, or (ii) the Participant’s
death.  Any benefit payments delayed because of the preceding sentence shall be
paid in a lump sum on the date described in the preceding sentence. Any benefit
payments that are scheduled to be paid more than six months after such
Participant’s Separation from Service shall not be delayed and shall be paid in
accordance with the schedule prescribed by Subsections A and B of this
Section 6.

 

F.                                   Payments Upon Death.

 

(i)                                  Prior to Benefit Commencement Date.  In the
event that a Participant dies prior to his or her Benefit Commencement Date, a
benefit (the “Pre-Retirement Death Benefit”) will be payable to his or her
Beneficiary pursuant to the following provisions of this clause (i).

 

(A)                      Amount of Pre-Retirement Death Benefit.  The
Pre-Retirement Death Benefit payable to a Beneficiary under the Plan shall be
calculated as of the first day of the month immediately following the
Participant’s date of death and shall be equal to the excess, if any, of:

 

- 9 -

--------------------------------------------------------------------------------

 

(1)                              the benefit which would have been paid to such
Beneficiary under the Qualified Plan determined as if the provisions of the
Qualified Plan were administered without regard to the limitations required by
Code Sections 401(a)(17) and 415, and subject to Section 5.A.(iii);

 

over

 

(2)                              the benefit which is payable to such
Beneficiary under the Qualified Plan;

 

provided, however, that for Participants in the CBS Pension Plan only, such
Participant’s status as a Highly Compensated Employee during any calendar year
after December 31, 2000 shall be disregarded for purposes of determining the
amounts under clauses (1) and (2) above.

 

(B)                           For purposes of clarity, a Beneficiary’s
Section 409A Grandfathered Benefit shall be paid to the Beneficiary at the same
time and in the same form as the Beneficiary’s benefit under the Qualified Plan
is paid. The Beneficiary’s Post-2004 Plan Benefit will be calculated as follows:

 

(1)                              If the Beneficiary’s Post-2004 Plan Benefit is
payable at the same time as the Beneficiary’s Section 409A Grandfathered
Benefit, the Beneficiary’s total Plan Benefit shall be determined as provided in
Section 6.F.(i).(A) above. The Beneficiary’s Post-2004 Plan Benefit shall be
equal to the Beneficiary’s total Plan Benefit, less the Beneficiary’s
Section 409A Grandfathered Benefit (but not less than zero).

 

(2)                              If the Beneficiary’s Post-2004 Plan Benefit is
not paid at the same time as the Beneficiary’s Section 409A Grandfathered
Benefit, the amount payable to the Beneficiary as his or her Post-2004 Plan
Benefit pursuant to this Part B of the Plan shall be equal to the Beneficiary’s
total Plan Benefit determined as provided in Sections 6.F.(i).(A) above, less
the Beneficiary’s Section 409A Grandfathered Benefit (but not less than zero),
subject to the following additional criteria:  both the Beneficiary’s total Plan
Benefit and Section 409A Grandfathered Benefit shall be determined as of the
Benefit

 

- 10 -

--------------------------------------------------------------------------------


 

Commencement Date of the Beneficiary’s Post-2004 Plan Benefit, regardless of the
actual commencement date of the Beneficiary’s said benefits.

 

(C)                           Time and Form of Payment.  The Pre-Retirement
Death Benefit shall be paid to the Participant’s Beneficiary in an Actuarially
Equivalent single lump sum payment within 90 days after the first day of the
month immediately following the Participant’s date of death.

 

(ii)        On or After Benefit Commencement Date.  In the event a Participant
dies on or after his or her Benefit Commencement Date, his or her Post-2004 Plan
Benefits shall continue to a joint annuitant or Beneficiary only if provided
pursuant to the Optional Form under which the Participant was receiving benefit
payments in accordance with this Section 6; provided, however, that if the
Participant’s Beneficiary is a trust or other legal entity, the present value of
any Post-2004 Plan Benefits required to be paid to the Beneficiary following the
Participant’s death pursuant to the Optional Form under which the Participant
was receiving benefit payments in accordance with this Section 6 shall be paid
to the Beneficiary in an Actuarially Equivalent single lump sum payment within
90 days after the first day of the month immediately following the Participant’s
date of death.

 

(iii)       Other Death Benefits.  The following death benefits shall apply to
Cash Balance Plan Participants:

 

(A)                          If the Participant has elected to receive payment
of his or her Post-2004 Plan Benefits in the form of a Life Annuity and the
Participant dies on or after his or her Benefit Commencement Date but before
total payments have been made to the Participant that equal the product of
(i) 60 multiplied by (ii) the Participant’s monthly benefit, the balance of said
total payments will be payable to the Participant’s Beneficiary in a single lump
sum payment within 90 days after the first day of the month immediately
following the Participant’s date of death.

 

(B)                           If the Participant has elected to receive payment
of his or her Post-2004 Plan Benefits in the form of a Joint and Survivor
Annuity and both the Participant and his or her joint annuitant die on or after
the Benefit Commencement Date but before total payments have been made to the
Participant and/or his or her joint annuitant that equal the product of (i) 60
multiplied by (ii) the monthly benefit the

 

- 11 -

--------------------------------------------------------------------------------


 

Participant would have received if he or she had elected to receive his or her
Post-2004 Plan Benefit in the form of a Life Annuity, the balance of said total
payments will be payable to the Participant’s Beneficiary in a single lump sum
payment within 90 days after the first day of the month immediately following
the later of the Participant’s or his or her joint annuitant’s date of death.

 

7.                                    Nonforfeiture of Benefit.  The amount of
the benefit accrued under the Plan by any Participant immediately before any
(i) withdrawal of approval as a Participant by the Committee which was
previously granted under Section 4 hereof, or (ii) termination or amendment
pursuant to Section 10 hereof shall not be reduced by reason of any such event
to the extent the benefit would not be payable under the Qualified Plan as of
the date the Participant’s Plan Benefit commences.

 

8.                                    Nonassignability of Benefits.  Except as
otherwise required by law, neither any benefit payable hereunder nor the right
to receive any future benefit under this Plan may be anticipated, alienated,
sold, transferred, assigned, pledged, encumbered, or subjected to any charge or
legal process, and if any attempt is made to do so, or a person eligible for any
benefits under this Plan becomes bankrupt, the interest under this Plan of the
person affected may be terminated by the Committee which, in its sole
discretion, may cause the same to be held or applied for the benefit of one or
more of the dependents of such person or make any other disposition of such
benefits that it deems appropriate.

 

9.                                    Funding.  The Plan shall be maintained as
an unfunded plan which is not intended to meet the qualification requirements of
Code Section 401.  Establishment of the Plan will not create, in favor of any
Participant, any right or lien in or against any of the assets of the Company. 
Payments under the Plan shall be made in cash from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure the payment of benefits hereunder.  Nothing in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company and any Participant or any other person, and the Company’s promise
to make payments hereunder shall at all times remain unfunded as to any
Participant.

 

10.                            Termination; Amendment.  The Company expects to
continue this Plan indefinitely.  However, the Board of Directors shall have the
right to amend, suspend or terminate the Plan at any time, if, in its sole
judgment, such a change is deemed necessary or desirable.  The Committee shall
have the right to amend the Plan at any time, unless provided otherwise in the
Company’s governing documents.  Notwithstanding the foregoing, except to the
extent required to comply with any changes in applicable law (including Code
Section 409A), Part A of this Plan may not be suspended, amended, otherwise
modified, or terminated without the consent of each affected Participant who had
attained age 55 at the

 

- 12 -

--------------------------------------------------------------------------------


 

“Effective Time,” as such term is defined under the Agreement and Plan of Merger
among Westinghouse Electric Corporation, Group W Acquisition Corp. and CBS Inc.

 

Notwithstanding anything in the Plan to the contrary, in the event of a
termination of the Plan, the Committee, in its sole and absolute discretion,
shall have the right to change the time and form of distribution of
Participants’ Post-2004 Plan Benefits, including requiring that the Actuarial
Equivalent of Post-2004 Plan Benefits be immediately distributed in the form of
a lump sum payment; provided, however, that no such change in the time or form
of payment shall cause the Plan to fail to comply with Section 6.E above with
respect to specified employees, or to fail to comply with the requirements of
Code Section 409A.

 

11.                            Operation and Administration.  This Plan shall be
administered by the Committee, which shall administer it in a manner consistent
with the administration of the Qualified Plan, except that this Plan shall be
administered as an unfunded plan that is not intended to meet the qualification
requirements of Code Section 401(a).  The Committee’s decisions in all matters
involving the interpretation and application of this Plan shall be final.  The
Committee may act on its own behalf or through the actions of its duly
authorized representative.  The Committee shall be the final review committee
under the Plan, with the authority to determine conclusively for all parties any
and all questions arising from the administration of the Plan, and shall have
sole and complete discretionary authority and control to manage the operation
and administration of the Plan, including, but not limited to, the adoption of
rules and procedures regarding the Plan and the determination of all questions
relating to eligibility for participation and benefits, interpretation of all
Plan provisions, determination of the amount and kind of benefits payable to any
participant, spouse or beneficiary, and construction of disputed or doubtful
terms.  Such decisions shall be conclusive and binding on all parties and not
subject to further review.

 

12.                            Claims Procedures.

 

A.        Claims for Benefits.  Each person (including any Participant or
Beneficiary) may file a claim with the Committee for any benefit to which that
person believes he or she is entitled under this Plan, in accordance with
procedures established by the Committee.  Generally, the Committee is required
to decide each claim within ninety (90) days of the date on which the claim is
filed.  If special circumstances require a longer period for adjudication, the
Committee must notify the claimant in writing of the reasons for an extension of
time, and the date by which the Committee will decide the claim, before the
ninety (90) day period expires.  Extensions beyond ninety (90) days after the
expiration of the initial ninety (90) day period are not permitted.  If the
Committee does not notify the claimant of its decision to grant or deny a claim
within the time specified by this Section, the claim will be deemed to have been

 

- 13 -

--------------------------------------------------------------------------------


 

denied and the appeal procedure described in paragraph 12.C below will become
available to the claimant.

 

B.        Notice of Denial.  If the Committee denies a claim for benefits under
the Plan, the claimant will receive a written notice that explains: (1) the
specific reason for the denial, including specific reference to pertinent Plan
provisions on which the denial is based; (2) any additional information or
material necessary to perfect a claim, with an explanation of why such material
is necessary, if any information would be helpful or appropriate to further
consideration of the claim; and (3) the steps to be taken if the claimant wishes
to appeal, including the time available for appeal.

 

C.        Appeal of Denied Claims for Benefits.  Claimants must submit a written
request appealing the denial of a claim within sixty (60) days after receipt of
notice described by paragraph 12.B.  Claimants may review all pertinent
documents, and submit issues and comments in writing.  The Committee will
provide a full and fair review of all appeals from denial of a claim for
benefits, and their decision will be final and binding.  The decision of the
Committee ordinarily will be given within sixty (60) days after receipt of a
written request for appeal, unless special circumstances require an extension
(such as for a hearing).  If an extension of time for appeal is necessary, the
claimant will receive written notice of the extension before the sixty (60) day
period expires.  The decision may not be delayed beyond one-hundred twenty (120)
days after receipt of the written request for appeal.  Notice of the decision on
appeal will be provided in writing, and will explain the basis for the decision,
including reference to applicable provisions of the Plan, in a manner calculated
to be understood by the person who appealed the denial of a claim.

 

D.        Exhaustion of Remedies.  No legal action for benefits under the Plan
may be brought unless and until the following steps have occurred: (1) the
claimant has submitted a written application for benefits in accordance with
paragraph 12.A; (2) the claimant has been notified that the claim has been
denied, as provided by paragraph 12.B; (3) the claimant has filed a written
request appealing the denial in accordance with paragraph 12.C; and (4) the
claimant has been notified in writing that the Committee has denied the
claimant’s appeal, or the Committee has failed to act on the appeal within the
time prescribed by paragraph 12.C.

 

E.         Legal Action for Benefits.  No legal action for benefits under the
Plan may be brought more than one year after the time described in paragraph
12.D above.

 

13.                            Payments to Minors and Incompetents.  On
submission of satisfactory proof, if a Participant or Beneficiary entitled to
receive any benefits hereunder (A) is a minor, benefits will be paid to (i) a
custodial parent, (ii) another person authorized to act on behalf of such minor
under state law, or (iii) the custodian for such

 

- 14 -

--------------------------------------------------------------------------------


 

minor under the Uniform Transfer to Minors Act, if permitted by the laws of the
state in which such minor resides; or (B) is adjudged by a court of competent
jurisdiction to be legally incapable of giving valid receipt and discharge for
such benefits, benefits will be paid to (i) a person holding a power of attorney
for such incompetent person or (ii) a person otherwise authorized to act on
behalf of such incompetent person under state law.  Payment of benefits pursuant
to this Section 13 shall fully discharge the Committee and the Company from any
further liability.

 

14.                            Applicable Law.  All questions pertaining to the
construction, validity, and effect of this Plan shall be determined in
accordance with the laws of the State of New York, to the extent not pre-empted
by Federal law.

 

15.                            Limitation of Rights.  This Plan is a voluntary
undertaking on the part of the Company. Neither the establishment of the Plan
nor the payment of any benefits hereunder, nor any action of the Company, the
Committee, or its designee shall be held or construed to be a contract of
employment between the Company and any Participant, or to confer upon any person
any legal right to be continued in the employ of the Company.  The Company
expressly reserves the right to discharge, discipline, or otherwise terminate
the employment of any Participant at any time. Participation in this Plan gives
no right or claim to any benefits beyond those which are expressly provided
herein and all rights and claims hereunder are limited as set forth in this
Plan.

 

16.                            Severability.  In the event any provision of this
Plan shall be held illegal or invalid, or would serve to invalidate the Plan,
that provision shall be deemed to be null and void, and the Plan shall be
construed as if it did not contain that provision.

 

17.                            Creditors’ Claims.  Unless otherwise determined
by the Committee, any assets purchased by the Company to provide benefits under
this Plan shall at all times remain subject to the claims of general creditors
of the Company and any Participant or spouse or beneficiary of a Participant has
only an unsecured promise to pay benefits.

 

18.                            Heading, Gender and Number.  The headings to the
Articles and Sections of this Plan are inserted for reference only, and are not
to be taken as limiting or extending the provisions hereof. Unless the context
clearly indicates to the contrary, in interpreting this Plan, the masculine
shall include the feminine, and the singular shall include the plural.

 

19.                            Binding Effect and Release.  All persons
accepting benefits under this Plan shall be deemed to have consented to the
terms of this Plan.  Any payment or distribution to any person entitled to
benefits under the Plan shall be in full satisfaction of all claims with respect
to such payment or distribution against the

 

- 15 -

--------------------------------------------------------------------------------


 

Plan, the Committee or its designee and the Company arising by virtue of this
Plan.

 

20.                            Code Section 409A.  To the extent applicable, it
is intended that this Part B of the Plan comply with the provisions of Code
Section 409A. References to Code Section 409A shall include any proposed,
temporary or final regulation, or any other guidance, promulgated with respect
to such Section by the U.S. Department of the Treasury or the Internal Revenue
Service. This Plan shall be administered and interpreted in a manner consistent
with this intent. If any provision of this Plan is susceptible of two
interpretations, one of which results in the compliance of the Plan with Code
Section 409A and the applicable Treasury Regulations, and one of which does not,
then the provision shall be given the interpretation that results in compliance
with Code Section 409A and the applicable Treasury Regulations. Notwithstanding
the foregoing or any other provision of this Plan to the contrary, neither the
Company nor any of its subsidiaries or affiliates shall be deemed to guarantee
any particular tax result for any Participant, spouse, or beneficiary with
respect to any payments provided hereunder.

 

- 16 -

--------------------------------------------------------------------------------
